UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


---------------------------------------------
    UNITED STATES


           vs.                                               11     Cr.
                                                                          00265 ( LJL       )


Dejon Jackson                                                   Order



To: U.S. Marshals Office




                  It is hereby ordered :


         That the Defendant, Dejon Jackson                    , Reg # 64784-054


having been sentenced in the above case to a term of Time Served; The U.S. Marshals are to


release the defendant unless any pending warrants, detainers or other issues are encountered.




                                                           United States District Judge


                                                             April 3, 2020
                                                                     Date
